Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/783,655 is presented for examination by the examiner.  Claims 11, 12, 19, and 20 are amended.  Claims 1-20 are pending.

Response to Amendment


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,666,434. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of the instant Application are contained in the narrower species claims of ‘434, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,333,706. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of the instant Application are contained in the narrower species claims of ‘706, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).


Claim Rejections - 35 USC § 101
Claim rejections under this statute have been overcome by incorporating hardware circuitry into claims 11, 12, 19, and 20.


Claim Rejections - 35 USC § 112

Claims 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claim 5, information of the user is recited again without knowing if this was the same information submitted in claim 1.  Is the requested information part of the set of information in claim1?  The request itself is irrelevant.  What is the object of the request?  Does the information belong to the same set as the previously defined set of information?  The hypothetical response, as mentioned by Applicant, does not impart any limitation on what is requested.  Claim 5 should clearly make a connection or distinction from the set of information of claim 1.  Introducing more “information” when a set of information is already defined is indefinite.

Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive.  
(i) As per claim 11, Applicant alleges Antonopoulos fails to teach deriving a public attest key based on the set of information of the user.  In the P2SH example disclosed, Antonopoulos teaches the transaction from the user includes locking script which is a hash of the redeem script.  The redeem script is the list of public keys needed to spend the transaction.  The set of public attest keys must be produced and hashed in order to satisfy the transaction script.  Therefore, once a hash of the redeem script is presented by a user, the system must derive the corresponding public keys in the redeem script and place them on the stack per Fig. 5-4 in order to match the hash of the redeem script to the hash in the transaction of the user.  It is noted that information of the user was mapped to the transaction sent by the user.  The claim does not require the set of information to be about the user.  The user’s transaction the information contained within, satisfied the broadest reasonable interpretation of a set of information of a user.
(ii) Applicant alleges Antonopoulos fails to teach verify an existence of an attestation transaction at the attestation address (in a centralized or distributed ledger).  The P2SH algorithm explicitly uses the hash of the redeem script to derive its address on the block chain (pg. 136).  The complex script mentioned refers to the complex multi-signature script before it is hashed.  That hash is the 20-byte locking script.  The public keys are contained in the redeem script as thus are to derive the P2SH address.  Figure 5-4 was cited to show how transactions are verified because the addresses are on the block chain.  In the P2SH algorithm the transactions are linked to the Pay-to-Script-Hash Addresses which is a condensed way to represent all of the public keys.  Therefore, the address on the blockchain corresponding the script’s hash rather than a single public key address.  
 (ii) Applicant alleges Antonopoulos fails to teach process a transaction, responsive to verification of the existence of the attestation transaction.  Antonopoulos explicitly teaching transactions have locking and unlocking scripts which must be met to spend the output.  In the grand scheme of blockchain, Antonopoulos teaches that addresses reveal the data on the blockchain (pg. 15).  Antonopoulos shows basic transactions examples to which the P2SH modifies (pg. 16).  In these examples it is clearly shown that transactions are sent to addresses of the recipient of the Bitcoin.  In P2SH that address on the blockchain is represented by a hashed script value.  For further evidence, pg. 24, recites “Alice’s transaction output will contain a script that says something like ‘This output is payable to whoever can present a signature from the key corresponding to Bob’s public address’. Since only Bob has the wallet with the keys corresponding to that address, only Bob’s wallet can present such a signature to redeem this output.”  In response to Applicant allegation that Antonopoulos does not check whether a transaction exists, pg. 50 teaches “[o]ur wallet has now received a transaction that assigned one such output to our address. Once this is confirmed, we can now spend that output [emphasis added]. 
As per claims 13 and 14, Applicant alleges the QR code does not represent a secure connection.  Examiner is not sure how Applicant’s example of how a QR code in a book applies to the citation.  Antonopoulos explicitly teaches the cash register at the POS shows the QR to the user.  This can be interpreted as secure because it is out-on-band, not does use a network, removes the threat of a Man-in-the-Middle attack, and cannot easily be read by another human.  The claim places no limitations on ‘secure’.
As per claim 19, even if the addresses are initially generated randomly, which the Examiner does not concede, that does not change the fact that once they are generated a hash of them stays the same and becomes the address on the blockchain as described above.  The user information, i.e. the transaction, does change but it will still contain the appropriate address to which the transaction is sent.
As per claim 20, these details were discussed above in conjunction with claim 1, argument (iii).  The basic framework of Bitcoin records transactions on the ledger, see for example, pg. 26.
As per claim 1, Examiner also reiterates the response pertaining to claim 11 above.
As per claims 5 and 6, in view of the indefiniteness of the information, as bet understood, the attestor was mapped to the miners which attest to the transactions which was mapped to the information in the transaction from the user.
As per claim 9, the hash of redeem script in the transaction details is information of a user.  Applicant argues this point as if the claim required the information to be about the user.  If that is the desired intent of the claim, the claims should be amended in line with the specification to require this interpretation.  As discussed above, Antonopoulos teaches the link the between the hash of the redeem script and the public keys needed to verify the hash.  Thus, when presented a locking script containing the OP_HASH, the system must derive which public keys to load so that they too can be hashed in order to potentially match the OP_HASH.  This occurs because the multi-signature script (redeem script) combined all of the necessary public keys and hashed them to create the OP_HASH.   
 In view of the foregoing respectfully the rejection must be maintained.  












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL entitled “Mastering Bitcoin – Unlocking Digital Crypto-currencies” by Antonopoulos.


As per claim 11, Antonopoulos teaches a first computing system comprising one or more processors and a communication interface (pg. 153); wherein the first computing system is configured to establish a secure communication link with a second computing system associated with a user via the communication interface, and receive, via the secure communication link (pg. 153 and 159), a set of information of the user (pg. 117; transaction inputs, unlocking script); and wherein the one or more processors are configured to: 
derive a public attest key based on the set of information of the user (pg. 135 set of public keys),
derive an attestation address using the public attest key (pg. 136-137, hash of the set of keys, encoded as P2SH address) 
verify an existence of an attestation transaction at the attestation address in a centralized or distributed ledger (pg. 128, Fig. 5-4), and 
process a transaction, responsive to verification of the existence of the attestation transaction (Fig. 5-4 and pgs. 115-117 outputs).


As per claim 13, Antonopoulos teaches the communication interface comprises an optical input device, and wherein the optical input device is configured to receive a visual code displayed on a display unit of the second computing system associated with the user, the visual code used to establish the secure communication link via the communication interface (pgs. 17-18).


As per claim 14, Antonopoulos teaches the visual code comprises at least one of a communication address of the second computing system and a cryptographic key for encrypting communications of the secure communication link [pgs. 17-18; user’s public key address hash makes the transaction secure as there is only one private key).
As per claim 15, Antonopoulos teaches the visual code comprises a one-dimensional barcode, a two-dimensional barcode (QR code) or a motion QR code (pgs. 8-9).
As per claim 16, Antonopoulos teaches comprises a wireless receiver, and wherein the input device is configured to establish the secure communication link with a transmitter of the second computing device [the optical connection is wireless because the camera receives the image display from the display device; pgs. 17-18].
As per claim 17, Antonopoulos teaches the wireless receiver comprises at least one of a WiFi receiver, Bluetooth receiver, Bluetooth LE receiver, near field communications (NFC) receiver, infrared receiver, RFID receiver, ambient audio receiver, and supersonic audio communication receiver (pg. 112).
As per claim 18, Antonopoulos teaches the first computing device further comprises a display configured to display a presentation for selection by the user of the set of information of the user (pgs. 16-17).


As per claim 19, Antonopoulos teaches to maintain a database of attestation transactions, each attestation transaction relating to one or more items of information of a user [distributed ledger/blockchain; pg. 163) and comprising an attestation address based on a public attest key derived by combining a hash of the corresponding information of the user with a public key generated for the corresponding information (Pay-to-Script-Hash Addresses; pg. 135-136).	.
As per claim 20, Antonopoulos teaches the one or more processors are configured to verify the existence of the attestation transaction (Fig. 5-4 and pgs. 115-117 outputs) by transmitting, via the network interface, a query comprising the attestation address to a third computing system maintaining the centralized or distributed ledger (pgs. 182-183).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos in view of NPL entitled “Handbook of Applied Cryptography” by Menezes et al., hereinafter Menezes.


As per claim 1, Antonopoulos teaches a system, comprising: a computing device comprising one or more processors and a network interface (fig. 6-3); wherein the network interface is configured to: receive a request to process a transaction associated with a user (pg. 112), a set of information of the user, and a public key of the user (redeem script); wherein the one or more processors are configured to: 
derive a public attest key based on the set of information of the user (pg. 135 set of public keys),
derive an attestation address using the public attest key (pg. 136-137, hash of the set of keys, encoded as P2SH address) 
verify an existence of an attestation transaction at the attestation address in a centralized or distributed ledger (pg. 128, Fig. 5-4), and 
process a transaction, responsive to verification of the existence of the attestation transaction (Fig. 5-4 and pgs. 115-117 outputs).  Antonopoulos does not explicitly teach send to a device of the user, a cryptographic challenge nonce, and receive, from the device of the user, the cryptographic challenge nonce signed by a private key of the user.  However, challenge verification using public key cryptography is known and explicitly taught by Menezes (section 10.3.3 (ii) step 2; pgs. 404 and 405).  Menezes teaches to send to a device of the user, a cryptographic challenge nonce, and receive, from the device of the user, the cryptographic challenge nonce signed by a private key of the user as a way to authenticate the user.  User authentication is a means to improve the security of a system of users.  The claim is obvious because one of one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  
As per claim 2, Antonopoulos teaches a display configured to display an indication of verification of the existence of the attestation transaction [validated blocks added to the chain; pgs. 13, 202-203 and Fig. 2-8].
As per claim 3, Antonopoulos teaches the network interface is further configured to receive, from the device of the user, login information (pg. 38); and wherein the one or more processors are further configured to validate the login information (pg. 7).
As per claim 4, Antonopoulos teaches to receive the information of the user from the device of the user (pg. 7-8 and 136).
As per claim 5, Antonopoulos teaches transmit a request to a second computing device of an attestor for information of the user previously attested to in an attestation transaction (pg. 28, miner solves solution for new transaction block).
As per claim 6, Antonopoulos receive the information of the user from the second computing device of the attestor (pg. 19, signature can be independently validated by anyone).
As per claim 7, the combined system of Antonopoulos and Menezes teaches to send the cryptographic challenge nonce to a digital wallet of the user [pg. 8 is the digital wallet in which transactions are requested].
As per claim 8, the combined system of Antonopoulos and Menezes teaches to receive, from the digital wallet of the user, the cryptographic challenge nonce signed by the user's private key [pg. 8 is the digital wallet in which transactions are requested and Menezes explicitly teaches certificates section 10.3.3 (ii)].
As per claim 9, Antonopoulos teaches the network interface is further configured to receive from the user the information and a public key [redeem script]; and wherein the one or more processors are further configured to: apply a hash function to the information to create a hash of the information [locking script; pg. 135], combine the hash of the information with the public key  to generate the public attest key [hashed redeem script], generate the attestation address based on the public attest key [P2SH address; pg. 135], the attestation address not previously associated with a transaction in the centralized or distributed ledger [new address; pg. 12], and communicate a signed transaction to the centralized or distributed ledger for storage at the attestation address [propagated; pg. 12]. 
As per claim 10, it is rejected for the same reason as claim 1.
As per claim 12, Antonopoulos is silent in explicitly teaching send a cryptographic challenge nonce to the second computing system associated with the user; receive the cryptographic challenge nonce signed by the user's private key; and verify user identity with the cryptographic challenge nonce signed by the user's private key.  However, challenge verification using public key cryptography is known and explicitly taught by Menezes (section 10.3.3 (ii) step 2; pgs. 404 and 405).  Menezes teaches to send to a device of the user, a cryptographic challenge nonce, and receive, from the device of the user, the cryptographic challenge nonce signed by a private key of the user as a way to authenticate the user.  User authentication is a means to improve the security of a system of users.  The claim is obvious because one of one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431